Citation Nr: 0215592	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  98-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased disability rating for a shell 
fragment wound, right thigh, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) by reason 
of service-connected disabilities.

4.  Whether a claim received in July 1969 for service 
connection for a back disability remains open.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1969. 

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a September 1997 rating decision 
rendered by the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA) wherein 
increased disability evaluations were denied for PTSD and a 
shell fragment wound, right thigh, and wherein entitlement to 
TDIU was denied.  The veteran also appealed a May 1998 letter 
from the RO wherein it was determined that a prior unappealed 
denial of service connection for a back disability is final.

In February 2000, the Board issued a decision finding that a 
July 1969 rating action which denied service connection for a 
back disorder was final.  The issues of entitlement to 
increased ratings for PTSD and a shell fragment wound of the 
right thigh and entitlement to TDIU benefits were remanded to 
the RO for further development.  

The veteran appealed the Board's finding that the July 1969 
rating action was final to the Court of Appeals for Veterans 
Claims (Court).  In March 2002, the Court vacated this 
decision and remanded the issue to the Board for 
readjudication.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's chronic PTSD is manifested by profound 
impairment of social and vocational adaptability, extremely 
limited interpersonal relationships, and an inability to 
function in an employment setting. 

3.  Service connection for developmental abnormalities of the 
lumbar spine was denied by means of a July 1969 rating 
action.

4.  An August 1969 Disability Award worksheet, notes that a 
VA Control Document and Award Form and Original Disability 
Compensation Letter were completed in August 1969.  The 
Control Document and Award Form is associated with the claims 
folder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased disability 
rating of 100 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, §§ 4.16(c), 
4.130, Diagnostic Code 9411 (2001).

2.  The issue of a total disability rating based on 
individual unemployability (TDIU) is moot.  Vettese v. Brown, 
7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 443 
(1994).

3.  A timely notice of disagreement with the July 1969 rating 
action has not been received.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§  3.103, 19.309(a), 19.310 (1969) 
and 20.201, 20.302 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained all pertinent 
private and VA medical records referenced by the veteran.  
The evidence does not show that any pertinent VA or private 
medical records exist that are not presently associated with 
the claims folder and which are obtainable.  The Board finds 
that VA's duty to assist the claimant in obtaining pertinent 
medical records is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  VA must inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statement of the case 
issued during the course of this appeal.  Accordingly, the 
Board finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
In the present case, the veteran has been afforded 
examinations for compensation and pension purposes.  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Increased Rating for PTSD

The appellant claims that his post-traumatic stress disorder 
(PTSD) has worsened and warrants an increased disability 
rating.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. The percentage ratings in the Schedule for 
Rating for Rating Disabilities represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Service connection for PTSD was granted via a rating decision 
of January 1991.  A disability evaluation of 30 percent was 
assigned effective from September 18, 1990.  The veteran 
appealed this initial rating to the Board.  In January 1996, 
the Board denied a rating in excess of 30 percent for the 
veteran's service connected PTSD.  

In June 1997, the veteran filed a claim for an increased 
rating for his service-connected PTSD.  The RO issued rating 
actions in September 1997 and February 1998 that continued 
the 30 percent disability rating.  The veteran filed a timely 
notice of disagreement with these decisions.  Following a 
hearing at the RO, a hearing officer decision in August 1998 
established a 50 percent disability rating for this disorder, 
effective from June 20, 1997.  As this is not a full grant of 
benefits sought on appeal, the claim for an increased rating 
remains open.  The veteran contends that his PTSD is 
currently more severe than currently evaluated.  After a 
review of the evidence, the Board finds that the criteria for 
an increased rating to 100 percent are met.  38 C.F.R. 
§ 4.130.

The severity of PTSD, is currently ascertained, for VA rating 
purposes, by application of the criteria set forth in 
Diagnostic Code 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, § 4.130 (2001).  Under this 
criteria, a 50 percent rating would be appropriate if the 
disorder is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  
Treatment records from the Little Rock, VA Medical Center 
(VAMC) dated from October 1990 to January 2002 show that the 
veteran obtained treatment for a variety of disabilities to 
include PTSD.  From July to August 1999, the veteran was 
admitted to a four week PTSD treatment program.  His most 
problematic symptoms were depressed mood with irritability 
and anger dyscontrol, isolation, intrusive thoughts, 
nightmares, and avoidance of reminders.  It was reported that 
the veteran's PTSD symptoms had resulted in lost jobs.  At 
the time of discharge from the hospital his global assessment 
of functioning (GAF) score was 45.  During VA group therapy 
in September 1999, the veteran reported that his needs were 
not being met by VA.  He stated that he had a need to "grab 
someone by the neck and get their attention."  A subsequent 
treatment record noted that his affect was restricted, but he 
had decent range with no psychosis, and no current suicidal 
ideation.  

In June 2000, the veteran was afforded a VA psychological 
examination.   At that time he was taking Zolpidem, 
Sertraline, and Mirtazapine.  He told the examiner that 
"most days, I stay kind of low.  I ain't found them happy 
pills yet."  He felt that he could not get anything done and 
reported panic attacks virtually every morning.  These 
attacks involved anxiety, shortness of breath, sweating, and 
a felling like morning sickness.  It seemed like he had 
nightmares every night that involved "a guilty conscience 
about shit I've done."  He reported that he ate some Viet 
Cong hearts in Vietnam and that in his nightmares the Viet 
Cong came back to take out his heart.  He also reported 
numerous intrusive thoughts of the war, which were often 
triggered by the sound of cropdusters overhead.  He was 
easily startled by noises such as machinery.  He was 
uncomfortable in crowds and stated that "every time I get 
around people, I get in trouble."  He did not go to 
restaurants and would only go to a store if he could get in 
and out quickly.  He had been married to his current wife, 
his third wife, for 18 years.  However, he reported that they 
were not very close.  He stated that "I can't talk to her.  
We don't see much of each other."  He had last worked one 
year prior to the examination; however, according to the 
veteran, his nerves made it impossible for him to work.  
While he would visit with anyone that came around, this 
really did not happen very often.  He denied any alcohol use 
for the last three years, but he missed the alcohol.  He 
denied drug use.  The examining psychologist described the 
veteran as rather anxious.  He made little eye contact during 
the examination and became increasingly agitated as the 
examination progressed.  His speech was within normal limits 
with regard to rate and rhythm.  His predominant mood was one 
of anxiety and his affect was appropriate to content.  His 
thought processes and associations were logical and tight 
with no loosening of associations or confusion.  No gross 
impairment in memory was observed and the veteran was 
oriented in all spheres.  Hallucinations were not complained 
of and no delusional material was noted during the 
examination.  While the veteran reported suicidal and 
homicidal ideation, he denied any intent.  An impression of 
PTSD was rendered and the examiner assigned a GAF score of 
42.  

The veteran was afforded a private psychological examination 
in April 2000.  According to the examination report, his 
general appearance was good and his hygiene habits and self-
care were well within normal limits.  He walked into the 
office without assistance and initially related fairly to the 
examiner.  There were no observations of any unusual behavior 
until after the interview started.  He complained of being 
worn out and reported bad nerves and arthritis.  When 
discussing his history, the veteran was "strangely quiet."  
The examiner noted that at that point most people are anxious 
to discuss their problems. When asked about his symptoms, the 
veteran tried to talk about them, but he "became extremely 
upset and started to talk in a loud voice, but didn't say 
anything."  According to the veteran, his medications caused 
him to be drowsy all the time.  When asked how his symptoms 
kept him from working, he reported that he got nervous to the 
point were he could not do anything.  The examiner noted that 
at this point the veteran became extremely threatening and 
pounded on the desk alleging that the examiner was "just 
trying to make a damned monkey" out of him.  When told that 
he need to get himself under control, the veteran apologized 
several times.  The examiner noted that the veteran's 
attitude was uncooperative and very evasive.  He never made 
eye contact during the interview.  He was hostile, demanding, 
shouting, and threatening at the beginning of the interview.  
He demonstrated long pauses before responding to questions 
and appeared to be offended by some of the questioning.  He 
gave very little information that could be useful in arriving 
at an Axis I diagnosis.  He was indifferent, disinterested, 
and reticent.  He was passive aggressive, flippant, and 
uncooperative.  He had very little interest in the evaluation 
and exhibited minimal cooperation.  He was oppositional and 
hostile with an attitude of defiance.  He had a pattern of 
social relationships which was considered normal, or close to 
normal.  However, he reported very little energy and no 
interests or hobbies.  There was some indication of cyclical 
patterns of behavior.  He went to church some and talked with 
people there; however, he did not get involved in any other 
social situations.  When leaving the office, the veteran 
apologized for his outbursts, when asked if these kinds of 
outbursts happened often, the veteran replied that they did 
not occur much since he stopped working.  This indicated that 
the veteran had a problem with authority and with people that 
represent authority.  

The veteran's most recent psychological examination was 
conducted by a VA psychologist in May 2002.  The veteran 
reported that "I am not doing worth a shit today."  He 
reported problems with his back and with gout.  He reported 
nightmares every time he went to sleep.  He averaged four to 
five hours of sleep a night.  He tried to avoid thinking 
about war.  Loud clapping sounds startled him and he had hit 
the ground in the past.  He was uncomfortable in crowds.  
When he went to restaurants, he liked to have his back to the 
wall.  He had been getting along better with his wife since 
she had become dependent on him following breast cancer.  He 
reported that were times when he would bet frustrated and get 
in fights when he worked.  He last worked in 1998 or 1999 in 
commercial construction.  He had a few friends, but rarely 
saw them.  During the interview, the veteran's eye contact 
was limited and he displayed anxiety throughout the 
examination.  He became increasingly dysphoric discussing his 
military experiences.  His speech was within normal limits 
with regard to rate and rhythm.  His predominant mood was one 
of depression with anxiety noted as well.  Diagnosis was 
chronic PTSD with a GAF score of 42.  The examiner noted that 
it was difficult to see how the veteran could function in an 
employment setting.  He had a history of fights and 
difficulties sustaining employment.  His functioning was 
impaired to the point that he was not able to sustain 
concentration.  The examiner felt that the veteran's PTSD 
symptoms lead to "profound impairment in both social and 
vocational adaptability."  His interpersonal relationships 
were "extremely limited."  He did very little, if any, 
socializing.  

Based on a review of the entire claims folder, the Board 
concludes that the medical evidence of record indicates that 
the veteran is demonstrably unable to obtain or retain 
employment due to his PTSD, as evidenced by recent VA and 
private medical examination reports.  The most recent VA 
examination report of May 2002 indicates that it is doubtful 
that the veteran could function in an employment environment.  
Additionally, the evidence shows total occupational and 
social impairment due to his PTSD as he is shown to have a 
problem with those in authority.  Likewise, according to one 
examiner, the veteran's symptoms of PTSD have led to profound 
social and vocational impairment with extremely limited 
interpersonal relationships.  In light of the current 
clinical findings, the Board finds that the level of 
disability manifested by the veteran's PTSD more closely 
approximates the criteria for a 100 percent rating under 
Diagnostic Code 9411.  Accordingly, a 100 percent disability 
rating is appropriate for the veteran's service-connected 
PTSD.  


TDIU Claim

As set forth above, the veteran's disability rating for his 
service connected PTSD is increased to 100 percent.  Total 
disability based upon individual unemployability contemplates 
a schedular rating less than total.  38 C.F.R. § 4.16(a) 
(2001).  Since the veteran in this case is entitled to a 100 
percent schedular rating for his service-connected PTSD, he 
is not eligible for a TDIU evaluation.  See Vettese v. Brown, 
7 Vet App. 31 (1994) ("claim for TDIU presupposes that the 
rating for the condition is less than 100 percent"); Holland 
v. Brown, 6 Vet App. 443 (1994).  In essence a TDIU rating is 
moot as the veteran has a total rating based on his service 
connected disability.  Therefore, as a matter of law, the 
veteran's claim for TDIU fails.


Whether the July 1969 Denial of Service Connection 
for a Back Disability Remains Open

The veteran contends that a July 1969 rating decision that 
denied service connection for a back disorder remains open.  
After a review of the evidence, the Board finds that his 
contentions are not supported by the evidence.  

In July 1969, the RO issued a rating action addressing the 
issue of service connection for stiffness of the back and 
leg.  On VA examination, he reported that his lower back hurt 
him.  The veteran gave a history of history of a hurting his 
back while loading or unloading oil and fuel drums in 
Vietnam.  Examination of the back was unremarkable.  X-ray 
findings revealed a narrowing of the isthmus of L-5 
bilaterally and what appeared to be a defect on the left or a 
spondylolisthesis.  Service connection for developmental 
anomalies of the lumbar spine was denied as the condition was 
felt to be a constitutional or developmental abnormality that 
was not a disability under VA law.  The July 1969 rating 
action awarded service connection for a shrapnel wound of the 
right thigh with assignment of a 10 percent disability 
evaluation. 

The claims folder does not contain a copy of any particular 
notice letter that was sent to the veteran informing him of 
the denial of his claim for service connection for a back 
disability and the reasons for the denial.  However, the 
record contains a VA Form 21-6798, Disability Award 
worksheet.  An explanation of the worksheet, the meaning of 
its parts, and a description of duties relating to the 
preparation of awards and disallowances can be found in the 
version of M21-1 in effect at the time that the RO rendered 
its July 1969 rating action at chapters fifteen, sixteen, and 
twenty-three.  The worksheet served as the written 
communication between RO adjudicators and the group known as 
"Input," who processed awards.  See M21-1, paragraphs 
15.03, 15.26, and 15.27.  The Input group was responsible for 
typing, sending, and making copies of the rating decision and 
notice letters on a magnetic strip to be sent to the Hines 
Data Processing Center (DPC) for storage.  See M21-1, 
paragraphs 15.26, 15. 27, 16.02, 16.03, and 23.11.  The 
worksheet provided the typists with critical information 
about each case in a standard format.  Id. 

In the present case, Disability Award worksheet completed by 
RO adjudicators notes at line 15 that a rating action dated 
July 30, 1969, was prepared. The worksheet instructed Input 
to use pattern paragraph 10 for the denial.  The worksheet 
informed the Input group that that service connection had 
been awarded for "residual, shrapnel wound, RT thigh" and 
that service connection had been denied for "developmental 
anomalies, lumbar spine." The Input group was to complete a 
VA Form 20-822, Control Document and Award form, and a Form 
21-6782, Original Disability Compensation letter.  The VA 
Form 21-6782 in use in July 1969 included areas to notify 
claimants of what conditions had been found to be service 
connected and what conditions had not been found to be 
service connected.  The worksheet notes that typing had been 
completed on August 4, 1969.  See M21-1 paragraphs 16.03 and 
23.11 (the reverse side of VA Forms 21-6798 will be used as 
the worksheet for the preparation of disallowance form 
letters).  

The address listed on the Disability Award worksheet was 
still in use by the veteran as recently as 1974.  

While a copy of a VA Form 21-6782 is not of record, a VA Form 
20-822 dated August 4, 1969, is contained in the claims 
folder.  

In August 1982, the veteran sought to "re-open" his claim 
for service connection for a "lower back" disability.  
Similarly, in a September 1982 statement, the requested that 
the RO "re-open my claim for service connection."  
Additional evidence consisting of VA and private medical 
records was submitted to the RO.

In September 1982, the RO issued a rating action denying 
service connection for a back disability.  It was noted that 
service connection had previously been denied for 
developmental anomalies of the lumbar spine.  The veteran was 
notified of this continued denial of service connection and 
furnished with a copy of his procedural and appellate rights 
in October 1982.  However, the evidence does not show that he 
filed a timely notice of disagreement or substantive appeal 
of this decision.  

In September 1989, the veteran requested a "copy of [his] 
entire claims file."  The evidence shows that the RO 
complied with his request on September 28, 1989 and released 
a copy of the claims folder to him.  

In September 1990, the veteran filed an informal claim for 
service connection for a back condition.  By letter dated in 
October 1990, the veteran was informed that service 
connection for a back condition had previously been denied by 
the RO.  The veteran filed a notice of disagreement with this 
decision.  In February 1991, the RO issued a rating decision 
holding that new and material evidence had not been opened to 
reopen a previously disallowed claim of service connection 
for developmental anomalies of the lumbar spine.  However, 
the evidence does not show that the veteran perfected an 
appeal of this decision to the Board.  

In a letter to the RO, dated in April 1998, the veteran, 
through counsel, asserted that he had never been notified of 
the 1969 denial of his lower back claim, and requested a 
formal decision on that claim.  In a May 1998 letter, the RO 
responded by stated as follows:
A thorough review of out records does not 
indicate that proper notification was 
forwarded to [the veteran] at the time a 
decision was made on this claim in 1969.  
However, in [a VA] letter dated October 
8, 1982, [the veteran] was notified that 
his claim for a spinal disorder had 
previously been denied.  Based on this 
information, the notification forwarded 
in 1982 finalized this issue and the 
appeal rights have expired.

The veteran subsequently filed a notice of disagreement with 
this letter.  Thereafter, a Statement of the Case was issued 
by the RO and the veteran perfected a timely appeal to the 
Board.  

Regulations in effect at the time that that the RO rendered 
the 1969 rating decision dictate that a claimant would be 
notified of any decision that disallowed a claim for VA 
benefits and the reason for the decision.  Specifically, the 
regulation addressing VA's duty to notify claimants of RO 
decisions read as follows:  

[T]he claimant will be notified of any 
decision authorizing the payment of 
benefit or disallowance of a claim.  
Notice will include the reason for the 
decision, the claimant's right to 
initiate an appeal by filing a notice of 
disagreement and the time limits within 
which such notice may be filed.  See 
subpart B, Part 19 of this chapter.  

38 C.F.R. § 3.103(1969).  Likewise, under subpart B, Part 19, 
Rule 9:

The claimant and his representative, if 
any, will be informed of the right to 
initiate an appeal by the filing of a 
notice of disagreement in writing, and 
the time limit within which such notice 
must be filed.  This information will be 
included in each notification of 
determination of entitlement or 
nonentitlement to [VA] benefits by the 
agency of original jurisdiction.

38 C.F.R. § 19.309(a) (1969).  

As stated previously, the evidence shows that RO adjudicators 
completed a Disability Award worksheet instructing Input 
clerks to generate a 20-822 control document and award letter 
with attachment of a VA Form 21-6782, Original Disability 
Compensation letter.  The Input clerks were informed that 
service connection was awarded for a shrapnel wound of the 
right thigh and denied for developmental anomalies of the 
lumbar spine.  The Disability Worksheet notes that typing of 
the requested action was completed on August 4, 1969.  

While evidence of record does not contain a copy of any 
notice letter furnished to the veteran in 1969 informing him 
of the denial of his claim for service connection for a back 
disorder and the reasons for the denial, there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties".  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).   The Court has applied the 
presumption of regularity to all manner of VA process and 
procedures.  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  
This presumption of regularity has been applied to determine 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision was issued.  Tellex v. Principi, -
___Vet. App. ___, No.  98-1886 (Sept. 26, 2001); see also, 
Butler v. Principi, 244 F. 3d 1337, 1339 (Fed. Cir. 2001).   
It is well settled that "clear evidence to the contrary" is 
required to rebut the presumption of regularity, i.e., the 
presumption that notice was sent in the regular course of 
government action.  Harvey v. Gober, 14 Vet. App. 137 (2000).  
See also, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) 
(The presumption of regularity supports "the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that [these officials] have 
properly discharged their official duties.").

In the present case, the evidence shows that a Disability 
Award worksheet was completed by adjudicators, that Input 
clerks completed typing and entering of the information 
contained on the worksheet on August 4, 1996, and that a VA 
Form 20-822 was generated on August 4, 1996.  It can be 
presumed that the RO followed the appropriate provisions 
contained in the M21-1 in effect in 1969 and informed the 
veteran of the denial of his claim of service connection for 
a back disorder via a VA Form 21-6782 that the worksheet 
indicates was to be generated as an attachment to the 
completed VA Form 20-822.  Specifically, as noted on the 
worksheet, the VA Form 21-6782 would have indicated that 
service connection was denied as the veteran's low back 
disorder was considered a developmental anomaly of the lumbar 
spine.  The worksheet notes that copies of the rating 
decision and notice letter were sent to Hines DPC on August 
4, 1969.  Based on the foregoing, it must be presumed that 
the veteran received a copy of a VA Form 21-6782 that 
informed him that his claim for service connection for a 
lumbar spine disorder had been denied as his condition was 
considered to be the result of developmental anomalies.  

The Board can find no evidence other than the veterans 
assertions to rebut the presumption of administrative 
regularity in the present case.  While the RO informed the 
veteran in May 1998 that a "through review" of the 
veteran's claims folder did not indicate that proper notice 
was given him in 1969, the letter does not indicate that the 
RO had reviewed the aforementioned VA Form 21-6798, 
Disability Award worksheet.  On the contrary, after the 
veteran filed his notice of disagreement, the RO reviewed the 
case again and issued a statement of the case in July 1998 
with a discussion of the Disability Award worksheet and the 
fact that notice of the denial of his claim was given in 
1969.  In the statement of the case, the RO found that the 
veteran had been given notice of the decision in August 1969.  

Having found that the RO is presumed to have acted with 
regularity in furnishing the veteran a copy of VA Form 21-
6782 in August 1969, the Board must determine whether this 
form satisfied the notice requirements in effect at that 
time.  Although the Form 21-6782 did not include a copy of 
the veteran's right to appeal and the time limit for filing a 
notice of disagreement, it did inform the veteran of the 
reasons for the denial of his claim.  That is, he was 
informed that his back disorder was considered a 
developmental anomaly.  In 1969, VA regulations provided 
that:

While it is contemplated that the agency 
of original jurisdiction will give proper 
notice of the right to appeal and the 
time limit, failure to notify the 
claimant of his right to such appellate 
review or the time limit applicable to a 
notice of disagreement or substantive 
appeal will not extend the applicable 
period for taking this action.

38 C.F.R. § 19.310 (1969).  Therefore, although the veteran 
was not informed of his appellate right via the August 1969 
VA Form 21-6782, such failure will not extend the period for 
filing a notice of disagreement.  

Based on the foregoing, the Board finds that the veteran 
received adequate notice of the denial of his claim in August 
1969.  As the evidence does not show that he filed a notice 
of disagreement of this decision within one year after being 
notified of it in August 1996, the decision is final.  
38 C.F.R. §§ 3.104, 20.302 (2001).


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the laws and regulations governing the payment of VA 
benefits.  

The issue of a total disability rating based on individual 
unemployability resulting from service connected disability 
is moot.  

The July 1969 denial of service connection for developmental 
anomalies of the lumbar spine is final.  

	(CONTINUED ON NEXT PAGE)



REMAND

The issue of entitlement to an increased rating for the 
veteran's shell fragment wounds of the right thigh was 
previously the subject of a February 2000 Board Remand.  The 
RO was asked to obtain additional information from the 
veteran and then issue a supplemental statement of the case 
if the decision remanded adverse to the veteran.  On remand, 
the RO obtained private and VA medical evidence to include a 
VA examination report.  However, the evidence does not show 
that the RO readjudicated the case or issued a supplemental 
statement of the case.  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (2001).  
In addition, pertinent VA regulations provide that the agency 
of original jurisdiction (AOJ) will furnish the appellant and 
his representative with a SSOC if the AOJ receives additional 
pertinent evidence after issuance of the most recent SSOC and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board.  67 Fed. Reg. 3,099, 
3,104-3,105 (Jan. 23, 2002) (to be codified as amended at 
38 C.F.R. § 19.31(b)(1)).  Accordingly further Remand is 
necessary to provide the veteran with a supplemental 
statement of the case addressing this issue.

The Board notes that the pertinent rating criteria for 
evaluating skin disorders have recently been amended 
effective from August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.118).  The United States Court of Appeals for Veterans 
Claims, formerly the United States Court of Veterans Appeals, 
(Court) has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, a remand is necessary to adjudicate the 
veteran's claim with consideration of the new rating 
criteria.  

Based on the foregoing, this case is remanded for the 
following:

The RO should readjudicate the veteran's 
claim with consideration of the recent 
changes in the schedular criteria 
pertaining to the rating of skin 
disabilities.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 

